                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                    AT AKRON

     IN RE:                                   CASE NO. 18-51311
     RHONDA GAIL GOLSTON                      CHAPTER 13

                                               JUDGE ALAN KOSCHIK

            Debtor(s)
                                               AMENDED MOTION OF DEBTOR’S
                                               ATTORNEY TO WITHDRAW AS
                                               DEBTOR’S CHAPTER 13 BANKRUPTCY
                                               ATTORNEY


            Now comes the debtor(s), Rhonda Golston, by and through her counsel James

     F. Ciccolini and hereby request this Honorable Court grant an Order allowing debtor’s
     counsel to withdraw as debtor’s attorney in the within Chapter 13 Case. Debtor has

     alleged throughout her bankruptcy petition that she has been a victim of identify theft
     including fraudulent access by others to her personal banking accounts. Debtor continues
     unabated to phone her counsel’s office and raise suspicion time and time again that she

     continues to be a victim of identify theft and banking fraud.
            On March 5th, 2021, debtor left several messages on her attorney’s office phone

     accusing her attorney of engaging in criminal activity to gain access to debtor’s personal

     bank accounts. As a result of debtor’s recent criminal accusation alleged against her
     bankruptcy counsel, debtor’s attorney can no longer maintain a client and attorney




18-51311-amk   Doc 50    FILED 03/08/21     ENTERED 03/08/21 12:19:12         Page 1 of 2
     relationship and therefore, request a court Order allowing debtor’s counsel to withdraw as
     debtor’s Chapter 13 bankruptcy attorney.
            Wherefore, debtor’s counsel respectfully request a Court order allowing him to
     withdraw as debtor’s chaper13 bankruptcy attorney.


                                                               Respectfully submitted,

                                                                /s/ James f. Ciccolini
                                                               James F. Ciccolini
                                                               Attorney for Debtor
                                                               Reg No. 0058767
                                                               1172 N. Wooster Rd.
                                                                Barberton, Ohio 44203
                                                                (330) 745-6606



                                      CERTIFICATE OF SERVICE
            A copy of the foregoing motion was electronically sent and mailed by regular U.S.
     mail to the following this 8th day of March 2021.

     Electronically sent

     1. Office of U.S. Trustee
        * electronically sent *

     2. Keith Rucinski, Trustee
        * electronically sent *

     U.S. mail:
     Rhonda Golston
     P.O. Box 65
     Twinsburg, Ohio 44087
     all creditors on debtor’s mailing matrix



                                                      /s/ James f. Ciccolini
                                                     JAMES F. CICCOLINI
                                                     Attorney for Debtor




18-51311-amk      Doc 50   FILED 03/08/21   ENTERED 03/08/21 12:19:12       Page 2 of 2
